DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein impurities selected from the group consisting of vanadium (V), chromium (Cr) and nickel (Ni) are contained in an amount of 0.1 wt% or less, based on total weight of the aluminum alloy”; however, it is unclear if 0.1 wt% or less refers to the total impurity amount (V+Cr+Ni) or amount allowed of each V, Cr, and Ni. Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR2016-0004897A (KR’897) and its English translation from Espacenet attached hereto.
KR’897 teaches an aluminum alloy composition for a wire to be used as a cable conductor (translation at [0002]), said alloy comprising (in wt%): 0.3-0.6% Fe, 0.3-0.5% Cu, 0.001-0.01% B, 0.01-0.03% Ti, balance aluminum and unavoidable impurities (see translation at [0012], abstract), which meets the instant Fe, Cu, B, and Ti alloying components limitation of instant claim 1. 
KR’897 does not specify the particle diameter growth rate as claimed (independent claim 1) or tensile strength when heat treated at 310°C for 6 hrs, as compared to original tensile strength (claim 7). However, KR’897 teaches a process of forming said alloy wire by a substantially identical process as in the instant specification, that is, casting at an injection/pouring temperature 730-900°C (translation at [0051]), reducing by drawing into a wire typically 0.15-0.5 mm in diameter, and heat treating at 260-360°C for 2-12 hours (translation at [0052-0055]). Because KR’897 teaches an overlapping alloy composition, 
Concerning claim 2, KR’897 teaches UTS typically 145 MPa and elongation typically 16.0% and conductivity >59% (see Table 1), which meet the claimed minimums.
Concerning claim 3, KR’897 teaches Al-Fe and Al-Cu intermetallic compounds are formed (see translation at [0015]), which meets the instant limitation.
Concerning claims 4-6, the Al alloy composition discussed above meets the instant alloying ranges of Fe, Cu, B, and Ti. Further concerning the impurity ranges, KR’897 teaches V, Cr, and Ni are unavoidable impurities, and present in the amount of 0.01% each (see translation at [0017]), which overlaps the claimed impurity ranges (claims 5-6).
Concerning claim 7, see above discussion of expected tensile strength when heat treated at 310°C for 6 hrs, as compared to original tensile strength.
Concerning the product by process steps of claim 8, as set forth above, KR’897 teaches continuous casting and rolling an aluminum conductor wire, with casting at an injection/pouring temperature 730-900°C (translation at [0051]), reducing by drawing into a wire typically 0.15-0.5 mm in diameter, and heat treating at 260-360°C for 2-12 hours (translation at [0052-0055]), and using said conductor wire in an automobile cables [0052], which meets the claimed cable conductor product by process steps and encompasses the claimed parameters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/10/2022